 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

Area around 3324-3326 North 50 Street, Milwaukee,
Wisconsin - See Attachment A

Case No. | 9-[- (32

 

Nee Nee Nee Nee Nee ee”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property: ,

See Attachment A

located in the Eastern District of Wisconsin, there is now concealed:
See Attachment B

The basis for the search under Fed. R. Crim P. 41(c) is:
i= evidence of a crime;
C contraband, fruits of crime, or other items illegally possessed;
CO property designed for use, intended for use, or used in committing a crime;
C a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 18, United States Code, Section 844(i)

The application is based on these facts: See attached affidavit.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the attached Lh |

Applicant’s signature

    
  

Sworrkto before me and signed in my presence:

ATF Special Agent Rick Hankins
Date: \ A Le ?e Y Z LO | g
1 g A . ““~Jatige's signaturé

Printed Name and Title
V Magi u

City and State: Milwaukee, Wisconsin Hon. David E, Jones S.
meee 2 TS "19-mj-O0182Z-DEJ Filed 01 AGE Prittéd Name bnatiwenent 1

icp YD

 

 
 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Rick Hankins, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a warrant to search information
that is stored at premises controlled by Google, a provider of electronic communications service
and remote computing service headquartered in Mountain View, California. The information to
be searched is described in the following paragraphs and in Attachment A. This affidavit is made
in support of an application for a warrant under Title 18 U.S.C. § 2703(c)(1)(A) to require Google
to disclose to the government the information further described in Attachment B.I. The
government will then review that information and seize the information that is further described
in Attachment B.II.

2. I am a Special Agent of the U.S. Department of Justice’s Bureau of Alcohol,
Tobacco, Firearms, and Explosives (ATF), currently assigned to the Milwaukee Field Office. I
have been so employed since April 2003. My duties as a Special Agent with the ATF include
investigating alleged violations of the federal firearms, explosives, and arson statutes.

3. I have completed approximately 26 weeks of training at the Federal Law
Enforcement Training Center in Glynco, Georgia, as well as the ATF National Academy. That
training included various legal courses related to constitutional law as well as search and seizure
authority. Additionally, I have received training on how to conduct various tasks associated with
criminal investigations, such as interviewing, surveillance, and evidence collection.

4. In addition to my duties as a criminal investigator, I am also an ATF Certified Fire

Investigator (CFI). As an ATF CFI, I am tasked with providing expert opinions as to the origin

Case 2:19-mj-00182-DEJ Filed 01/24/20 Page 2 0f15 Document 1
 

 

and cause of fires. I obtained the ATF CFI certification in 2009 following a two-year training

program that centered on various fire science topics including, but not limited to: chemistry, fire
dynamics, and building construction. The two-year ATF CFI certification program consisted of
college courses, written exams, research papers, reading assignments, practical training exercises, .
and test burns of various materials. I am re-certified annually as an ATF CFI. To date, I have
participated in over 260 fire scene examinations and have testified as an expert. Additionally, I
have been certified as a fire investigator by the International Association of Arson Investigators
since June 2011. I have received over 1,200 class hours of fire-related training. Furthermore, I
have been an instructor regarding fire-related topics on multiple occasions for the following
agencies and institutions: The National Fire Academy (FEMA), International Association of Arson
Investigators Chapter 25, Waukesha County Technical College, and Blackhawk Technical
College. I have also participated in over 200 live fire training exercises, where I started training
fires and observed fire growth and development. Finally, I was a full-time instructor at the ATF
National Academy from approximately August 2015 to August 201 6, where I taught several topics
during Special Agent Basic Training for new ATF recruits. Specifically, I was a primary instructor
for the arson block of training at the ATF Academy.

5. This affidavit is based upon my personal knowledge as well as information
provided to me by other federal, state, and local law enforcement officers during the course of their
official duties, all of whom I believe to be truthful and reliable. This affidavit is also based upon
information gathered from interviews of citizen witnesses, reports, official records, law

enforcement reports, and my training and experience.

Case 2:19-mj-00182-DEJ Filed 01/24/20 Page 3 0f15 Document 1
 

 

 

6. I am an investigative or law enforcement officer of the United States within the

meaning of Section 2510(7) of Title 18, United States Code, in that I am empowered by law to
conduct investigations of and to make arrests for federal offenses.

7. As a part of my duties with the ATF, I investigate criminal violations relating to
arson and arson-related offenses, including violations of Title 18, United States Code, Section 844.
During the course of my investigations, I have regularly used data forensically extracted from
cellular devices to obtain evidence relating to the commission of criminal offenses, including
intent, motive, manner, means, and the identity of co-conspirators.

8. Based on my training and experience and the facts as set forth in this affidavit, there
is probable cause to believe that violations of Title 18 U.S.C. § 844(i) (maliciously damaging or
destroying by means of fire or explosive any building used in interstate commerce) has been
committed by an Unknown Suspect. There is also probable cause to search the information
described in Attachment A for evidence of these crimes further described in Attachment B.

JURISDICTION

9. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by Title 18 U.S.C. § 2711. Specifically, the Court is “a
district court of the United States . . . that has jurisdiction over the offense being investigated.”
Title 18 U.S.C. § 2711@)(A)Q).

BACKGROUND RELATING TO GOOGLE AND RELEVANT TECHNOLOGY

10. Based on my training and experience, I know that cellular devices, such as mobile
telephones, are widely-used wireless devices that enable their users to send and receive wire
and/or electronic communications using the networks provided by cellular service providers. In

order to send or receive communications, cellular devices connect to radio antennas that are part

3

Case 2:19-mj-00182-DEJ Filed 01/24/20 Page 4o0f15 Document 1
 

of the cellular network called “cell sites,” which can be mounted on towers, buildings, or other
infrastructure. Cell sites provide service to specific geographic areas, although the service area
of a given cell site will depend on factors including the distance between towers. As a result,
information about what cell site a cellular device connected toata specific time can provide the
basis for an inference about the general geographic location of the device at that point.

11. Based on my training and experience, I also know that many cellular devices such
as mobile telephones have the capability to connect to wireless Internet (“Wi-Fi”) access points
if a user enables Wi-Fi connectivity. Wi-Fi access points, such as those created through the use
of a router and offered in places such as homes, hotels, airports, and coffee shops, are identified
by a service set identifier (“SSID”) that functions as the name of the Wi-Fi network. In general,
devices with Wi-Fi capability routinely scan their environment to determine what Wi-Fi access
points are within range and will display the names of networks within range under the device’s
Wi-Fi settings.

12. Based on my training and experience, I also know that many cellular devices
feature Bluetooth functionality. Bluetooth allows for short-range wireless connections between
devices, such as between a mobile device and Bluetooth-enabled headphones. Bluetooth uses
radio waves to allow the devices to exchange information. When Bluetooth is enabled, a mobile
device routinely scans its environment to identify Bluetooth devices, which emit beacons that
can be detected by mobile devices within the Bluetooth device’s transmission range, to which it
might connect.

13. Based on my training and experience, I also know that many cellular devices,

such as mobile telephones, include global positioning system (“GPS”) technology. Using this

Case 2:19-mj-00182-DEJ Filed 01/24/20 Page 5of15 Document 1
 

 

technology, the phone can determine its precise geographical coordinates. If permitted by the

user, this information is often used by apps installed on a device as part of the app’s operation.

14. Based on my training and experience, I know Google is a company that, among
other things, offers an operating system (“OS”) for mobile devices, including cellular phones,
known as Android. Nearly every cellular phone using the Android operating system has an
associated Google account, and users are prompted to add a Google account when they first turn
on a new Android device.

15. In addition, based on my training and experience, I know that Google is offers
numerous online-based services, including email (Gmail), navigation (Google Maps), search
engine (Google), online file storage (including Google Drive, Google Photos, and Youtube),
messaging (Google Hangouts and Google Allo), and video calling (Google Duo). Some
services, such as Gmail, online file storage, and messaging, require the user to sign in to the
service using their Google account. An individual can obtain a Google account by registering
with Google, and the account identifier typically is in the form of a Gmail address. Other
services, such as Google Maps and Youtube, can be used while signed in to a Google account,
although some aspects of these services can be used even without being signed in to a Google
account.

16. In addition, based on my training and experience, I know Google offers an
Internet browser known as Chrome that can be used on both computers and mobile devices. A
user has the ability to sign in to a Google account while using Chrome, which allows the user’s
bookmarks, browsing history, and other settings to be synced across the various devices on

which they may use the Chrome browsing software, although Chrome can also be used without

Case 2:19-mj-00182-DEJ Filed 01/24/20 Page 6of15 Document 1
 

 

signing into a Google account. Chrome is not limited to mobile devices running the Android
operating system and can also be installed and used on Apple devices.

17. Based on my training and experience, I know that, in the context of mobile
devices, Google’s cloud-based services can be accessed either via the device’s Internet browser
or via apps offered by Google that have been downloaded onto the device. Google apps exist
for, and can be downloaded to, phones that do not run the Android operating system, such as
Apple devices.

18. Based on my training and experience, I know that Google collects and retains
location data from devices running the Android operating system when the user has enabled
Google location services. Google then uses this information for various purposes, including to
tailor search results based on the user’s location, to determine the user’s location when Google
Maps is used, and to provide location-based advertising. In addition, I know that Google collects
and retains data from non-Android devices that run Google apps if the user has enabled location
sharing with Google. Google typically associates the collected location information with the
Google account associated with the Android device and/or that is signed in via the relevant
Google app. The location information collected by Google is derived from sources including
GPS data, information about the cell sites within range of the mobile device, and information
about Wi-Fi access points and Bluetooth beacons within range of the mobile device.

19. Based on my training and experience, I also know that Google collects and retains
information about the user’s location if the user has enabled Google to track web and app
activity. According to Google, when this setting is enabled, Google saves information including

the user’s location and Internet Protocol address at the time they engage in certain Internet- and

Case 2:19-mj-00182-DEJ Filed 01/24/20 Page 7 of15 Document 1
 

 

app- based activity and associates this information with the Google account associated with the
Android device and/or that is signed in with the relevant Google app.

20. Location data, such as the location data in the possession of Google, can assist in
a criminal investigation in various ways. As relevant here, I know based on my training and
experience that Google has the ability to determine, based on location data collected via the use
of Google products as described above, mobile devices that were in a particular geographic area
during a particular time frame and to determine which Google accounts those devices are
associated with. Among other things, this information can inculpate or exculpate a Google
account holder by showing that he was, or was not, near a given location at a time relevant to the
criminal investigation.

21. | Based on my training and experience, I know that when individuals register with
Google for an account, Google asks subscribers to provide certain personal identifying
information. Such information can include the subscriber’s full name, physical address,
telephone numbers and other identifiers, alternative email addresses, and, for paying subscribers,
means and source of payment (including any credit or bank account number). In my training and
experience, such information may constitute evidence of the crimes under investigation because
the information can be used to identify the account’s user or users. Based on my training and my
experience, I know that even if subscribers insert false information to conceal their identity, I
know that this information often provide clues to their identity, location or illicit activities.

22. Based on my training and experience, I also know that Google typically retains
and can provide certain transactional information about the creation and use of each account on
its system. This information can include the date on which the account was created, the length of

service, records of login (i.e., session) times and durations, the types of service utilized, the

7

Case 2:19-mj-00182-DEJ Filed 01/24/20 Page 8 of15 Document 1
~~

status of the account (including whether the account is inactive or closed), the methods used to
connect to the account (such as logging into the account via the provider’s website), and other
Jog files that reflect usage of the account. In addition, Google often has records of the Internet
Protocol address (“IP address”) used to register the account and the IP addresses associated with
particular logins to the account. Because every device that connects to the Internet must use an
IP address, IP address information can help to identify which computers or other devices were
used to access the account.

PROBABLE CAUSE

Fires at 3324-3326 North 50" Street, Milwaukee, WI

23. On April 8, 2019, at approximately 3:17am, the Milwaukee Fire Department
(MFD) responded to a fire at 3324-3326 North 50" Street in the City of Milwaukee, Wisconsin
(“Target Location”). The property is a two-story structure that is used as residential rental
property and was occupied at the time of the fire. An occupant of the residence and a neighbor
heard the sound of glass breaking at the time of the fire. The subsequent investigation revealed
the fire originated on the outside of the structure on or near the rear living room window. There
were no accidental heat sources located in the area of origin and an odor of a petroleum distillate
was observed. The Milwaukee Fire Department classified this fire as incendiary.

24, On April 11, 2019, at approximately 8:42pm, MFD again responded to a fire at
the Target Location. A resident at the Target Location observed an unknown person fleeing the
rear of the residence as a fire was burning on the outside of the structure on and near the kitchen
window. From the fire investigation, it appears that an unknown person broke the kitchen

window and set the window blinds on fire. This fire was also classified as incendiary.

Case 2:19-mj-00182-DEJ Filed 01/24/20 Page 9of15 Document 1

 
 

25. Ihave reviewed the MFD and other law enforcement reports regarding the April 8

and 11 fires at the Target Location. Based on those reports, my investigation, and my arson
training and experience, I believe that there is probable cause that unknown person(s)
maliciously and intentionally started the fires at the Target Location.

CONCLUSION

34. Based on the forgoing, there is probable cause to believe that unknown suspects
set incendiary fires, in violation of 18 U.S.C. § 844(i), at 3324-3326 North 50" Street on April 8,
2019, and April 11, 2019.

35. I further submit that there is probable cause to search information in the
possession of Google relating to what devices were in the Target Location described in
Attachment A during the time period described in Attachment A, as well as information that
identifies the Google accounts with which those devices are associated, for evidence of the
crimes at issue in this case. Among other things, this information can inculpate or exculpate a |
Google account holder by showing that he was, or was not, near a given location at a time 2
relevant to the criminal investigation. The Target Location and times correspond to the fires
described above.

36. In order to facilitate the manageable disclosure of and search of this information,
the proposed warrant contemplates that Google will disclose the information to the government
in stages rather than disclose all of the information for which the government has established
probable cause to search at once. Specifically, as described in Attachment B.I:

a. Google will be required to disclose to the government an anonymized list of
devices that specifies information including the corresponding unique device ID,

timestamp, coordinates, and data source, if available, of the devices that reported

9

Case 2:19-mj-00182-DEJ Filed 01/24/20 Page 10of15 Document 1
 

their location within the Target Location described in Attachment A during the

time period described in Attachment A.

b. The government will then review this list in order to prioritize the devices about
which it wishes to obtain associated information.

c. Google will then be required to disclose to the government the information
identifying the Google account(s) for those devices about which the government
further inquires.

37. I therefore request that the Court issue the proposed search warrant, pursuant to
18 U.S.C. § 2703(c). |

38. I further request that the Court direct Google to disclose to the government any
information described in Section I of Attachment B that is within its possession, custody, or
control. Because the warrant will be served on Google, who will then compile the requested
records at a time convenient to it, reasonable cause exists to permit the execution of the
requested warrant at any time in the day or night.

REQUEST FOR SEALING

39. I further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents
because their premature disclosure may give targets an opportunity to flee/continue flight from
prosecution, destroy or tamper with evidence, change patterns of behavior, notify confederates,

or otherwise seriously jeopardize the investigation.

10

Case 2:19-mj-00182-DEJ Filed 01/24/20 Page 11o0f15 Document 1

 
ATTACHMENT A
Property To Be Searched

This warrant is directed to Google LLC and applies to:

(1) location history data, sourced from methods including GPS, wi-fi, and Bluetooth,
generated from devices and that reported a device location within the geographical
region bounded by the latitudinal and longitudinal coordinates, dates, and times below
(“Initial Search Parameters”); and

(2) identifying information for Google Accounts associated with the responsive location

history data.

Search Parameters

Location: Area Around 3324-3326 North 50" Street, Milwaukee, Wisconsin
Date: 04/08/2019 / Time Period (including time zone): 0245hrs(CST) — 0330hrs(CST)
Date: 04/11/2019 / Time Period (including time zone): 2015hrs(CST) — 2055hrs(CST)

Target Location: Geographical area identified within the following latitude/longitude
coordinates and connected by straight lines:

" Point 1: 43.079973°N, - 87.974887°W
* Point 2: 43.079640°N, - 87.974887°W
= Point 3: 43.079632°N, - 87.975599° W
= Point 4: 43.080006°N, - 87.975565°W

 

Ht

Case 2:19-mj-00182-DEJ Filed 01/24/20 Page 12 o0f15 Document 1
 

 

ATTACHMENTB ~—

Particular Items to Be Seized

I. Information to be disclosed by Google
Google shall provide responsive data (as described in Attachment A) to the government

pursuant to the following process:

1. Google shall query location history data based on the Initial Search Parameters
specified in Attachment A.
2. For each location point recorded within the Initial Search Parameters, Google

shall produce to the government anonymized information specifying the corresponding unique
device ID, timestamp, coordinates, display radius, and data source, if available (the
“Anonymized List”).

3, The government shall review the Anonymized List in order to prioritize the
devices about which it wishes to obtain identifying information.

4, Google is required to disclose to the government identifying information, as
defined in 18 U.S.C. § 2703(c)(2), for the Google Account associated with each device ID about
which the government inquires.

II. Information to Be Seized

All information described above in Section I that constitutes evidence of violations of 18

U.S.C. § 844(i) that were committed on or about January 10 and February 1, 2019 involving the

residences at 4047 N. 7" Street, Milwaukee, WI, and 5915 N. 42" Street, Milwaukee, WI.

12

Case 2:19-mj-00182-DEJ Filed 01/24/20 Page 13 0f15 Document 1
 

 

CERTIFICATE OF AUTHENTICITY OF DOMESTIC
RECORDS PURSUANT TO FEDERAL RULES OF EVIDENCE

902(11) AND 902(13)

I, , attest, under penalties of perjury by the laws

 

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in
this certification is true and correct. I am employed by Google, and my title is

. Iam qualified to authenticate the records attached hereto

 

because J am familiar with how the records were created, managed, stored, and retrieved. I state
that the records attached hereto are true duplicates of the original records in the custody of

Google. The attached records consist of [GENERALLY

 

DESCRIBE RECORDS (pages/CDs/megabytes)]. I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with
knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of Google, and they were made by Google as a regular practice; and

b. such records were generated by Google's electronic process or system that

produces an accurate result, to wit:

1. the records were copied from electronic device(s), storage medium(s), or
file(s) in the custody of Google in a manner to ensure that they are true duplicates of the original

records; and

2. the process or system is regularly verified by Google, and at all times

pertinent to the records certified here the process and system functioned properly and normally.

13

Case 2:19-mj-00182-DEJ Filed 01/24/20 Page 14o0f15 Document 1
 

I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules of Evidence.

 

Date Signature

 

14

Case 2:19-mj-00182-DEJ Filed 01/24/20 Page 15 of15 Document 1

 
